Citation Nr: 1214735	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with chronic kidney disease, prior to March 17, 2011.

3.  Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus with chronic kidney disease, from March 17, 2011.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and diabetes mellitus.  A 30 percent evaluation was assigned for PTSD, effective July 19, 2007, and a 20 percent evaluation was assigned for diabetes mellitus, effective January 18, 2008.  The Veteran disagreed with the assigned ratings.  Based on the receipt of additional evidence, the RO, by rating action dated May 2011, assigned a 50 percent evaluation for PTSD, effective July 19, 2007, and a 40 percent rating for diabetes mellitus, effective March 17, 2011.

A May 2011 statement of the case addressed the Veteran's claims for service connection for a disability manifested by staggering, "nimbling" and an inability to sleep at night, and for actinic keratosis.  Since a timely substantive appeal was not received, these matters are not before the Board. 

The Board notes the Veteran testified at a hearing before the undersigned in April 2011.  In addition to the issues listed on the preceding page, the Veteran addressed his claims for service connection for hypertension; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and for erectile dysfunction.  The RO, by rating decision dated May 2011, granted service connection for each of these claims.  This action represents a complete grant of those benefits sought on appeal and, accordingly, this determination is limited to the issues set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, after the Veteran's travel board hearing, the RO granted higher initial ratings for PTSD and diabetes mellitus with kidney disease.  The record before the Board includes the May 2011 rating decision, but there is no indication the RO has issued a supplemental statement of the case regarding these matters.  The Board also notes a temporary file was apparently created.  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case, pursuant to the rating decision in May 2011, regarding the claims for higher initial ratings for PTSD and diabetes mellitus, unless the Veteran has expressed satisfaction with the assigned evaluations.  Any documents in the temporary file should be associated with the claims folder.  The Veteran should be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


